ORDER OF MULTIDISTRICT LITIGATION PANEL

                          Order Pronounced December 9, 2008


        THE MOTION TO STAY IN THE FOLLOWING CASE IS GRANTED:

08-0956        IN RE PETROLEUM WHOLESALE, L.P., AND PWI GP, LLC
               "OPERATION SPOTLIGHT" LITIGATION.

       Petroleum Wholesale, L.P., and related parties (Petroleum) filed a motion to
transfer four cases to a pretrial MDL judge. After the motion and two responses had been
filed, Petroleum amended the motion to seek transfer in only three cases. Because of this
development, respondents may file additional responses to the motion by Monday,
December 22. Petroleum may file a reply by Monday, January 5, 2009.
       Petroleum’s motion to stay is granted. All trial court proceedings in the cases
listed below are stayed until further order of the MDL Panel.


No. 59,498, John Marroney, et al v. Petroleum Wholesale LP, County Court at Law No.
1 of GalvestonCounty.

No. 2008-45087, Allison Snoddy, et al v. Petroleum Wholesale, Inc., 334th District Court
of Harris County.

No. 77015, Joe C. Webster v. Petroleum Wholesale LP, 40th District Court of Ellis
County.




                                               __________________________________
                                                                       Blake Hawthorne,
                                                     Multidistrict Litigation Panel Clerk


ALL CONCUR